Citation Nr: 1127529	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine with associated headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2003 by the Department of Veterans' Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

In a February 2009 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter the Court) and in an Order dated in October 2009, the Court ordered that a Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion. Subsequently, in February 2010, the Board remanded this matter for further development, which included obtaining additional records and a new VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as certain action requested in the February 2010 Board remand has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The February 2010 remand sought an opinion regarding whether "any current cervical spine disability is at least as likely as not related to the Veteran's service.  The examiner's attention is drawn to, among other things, the Veteran's complaint of neck pain and headaches in November 1985.  And, among other things, the examiner is asked to address the May 2002 VA spine examination, and Dr. W. L. Dillard's June 2002 letter assessing the Veteran's condition."

The Veteran's representative contended in a June 2011 Written Brief that the August 2010 VA examination - conducted per the Board's remand - was inadequate as it failed to follow the Board's remand directives.  Specifically, the VA examiner did not address the May 2002 VA spine examination, Dr. Dillard's June 2002 letter, or the Veteran's complaint of neck pain and headaches from November 1985.

The examiner, in the August 2010 examination report, stated that the evidence within the claims file was reviewed, the Board agrees with the Veteran's representative that the May 2002 VA spine examination, Dr. Dillard's letter, and the Veteran's history of complaint of neck pain and headaches were not adequately addressed in the opinion.  

In light of the foregoing, the AMC should obtain an addendum opinion addressing these matters and any outstanding treatment records that have since been added to the record.

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the August 2010 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether any current cervical spine disability is at least as likely as not related to the Veteran's service.

The examiner is asked specifically to address the findings and opinions from the May 2002 VA spine examination, the Veteran's complaint of neck pain and headaches in November 1985, and Dr. W. L. Dillard's June 2002 letter assessing the Veteran's condition.  The examiner is also notified that additional evidence has been incorporated into the claims file since the August 2010 VA examination.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.

2. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any needed corrective action.  38 C.F.R. § 4.2.

3. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


